DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 & 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 13, the term “the first and pivotable frame members” lacks antecedent basis in the claim.  For examination purposes, the examiner is considering this phrase to mean “the [fixed] and pivotable frame members”.  
Regarding claim 15, this claim is indefinite because it recites a configuration inconsistent with the specification.  In particular, the claim recites “wherein: magnetic attraction between each of the adaptor magnets and the base magnets detachably connects the adaptor and the desktop panel to the housing base when the desktop panel is in a first orientation relative to the adaptor; and magnetic repulsion between each of the adaptor magnets and the base magnets prevents magnetic attachment of the desktop panel to the adaptor when the desktop panel is in a second orientation relative to the adaptor.”  However, in par. 47 of the written description of the instant application, magnetic attraction between each of the adaptor magnets and the base magnets detachably connects the adaptor and the desktop panel to the housing base when the adaptor panel is in a first orientation relative to the housing base; and magnetic repulsion between each of the adaptor magnets and the base magnets prevents magnetic attachment of the housing base to the adaptor when the adaptor is in a second orientation relative to the housing base.  Clarification is required.  For examination purposes, the examiner is considering above limitation to mean “wherein: magnetic attraction between each of the adaptor magnets and the base magnets detachably connects the adaptor and the desktop panel to the housing base when the [adaptor] is in a first orientation relative to the [housing base]; and magnetic repulsion between each of the adaptor magnets and the base magnets prevents magnetic attachment of the [housing base] to the adaptor when the [adaptor] is in a second orientation relative to the [housing base]”.  
Claims 16-17 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillis (20070044360).  
Regarding claim 18, Hillis teaches a desktop system (Fig. 1) comprising a desktop panel (24-25) having opposing top (i.e., top of 25) and bottom (i.e., bottom of 24) sides (Fig. 2), a top surface (i.e., upper surface of 25) on the top side, a plurality of pockets (i.e., spaces containing 22a-b) formed in the bottom side, and a plurality of desktop magnets (22a-b) on the bottom side, each desktop magnet received within one of the pockets (Fig. 2); and an accessory component (14) comprising at least one accessory magnet (24a-b), the accessory component configured for attachment to the top surface through magnetic attraction between the at least one accessory magnet and one or more of the at least one desktop magnets (Figs. 1-2 & par. 21).  
Regarding claim 20, Hillis teaches an accessory component (14) that comprises an elongated member (Fig. 2) including a plurality of pockets (i.e., pockets containing 24a-b) formed in a bottom side of the elongated member, wherein each of the at least one accessory magnet (24a-b) is each received within one of the pockets of the elongated member (Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Excellentia (DE102015102660) in view of Hsu (20170290415) & Mosel (20050275322).  
Regarding claim 1, Excellentia teach(es) the structure substantially as claimed, including desk comprising a base (6); a pedestal (3) extending along a vertical axis and having a bottom end attached to the base; and a desktop panel (2) supported by a top end of the pedestal, and extending transversely to the vertical axis.  Excellentia fail(s) to teach a desktop actuator & controller.  However, Hsu teaches tilting means (3-4) comprising a motorized tilt mechanism (3) configured to pivot the desktop panel about a horizontal axis, which is transverse to a vertical axis, and adjust an angle of the desktop panel relative to the vertical axis (Figs. 3-4); and a controller (4) configured to control the motorized tilt mechanism.  It would have been obvious to one of ordinary skill in the art to add tilting means, as taught by Hsu, to the structure of Excellentia, in order to increase user convenience by allowing a user to set the angle of the desktop panel to be adjusted between horizontal & vertical positions (as suggested by Hsu).  Additionally, Mosel teaches depth adjusting means (400 & control system therefor - see par. 51) comprising a motorized lateral feed mechanism (400) configured to move a desktop panel along a feed axis (Y) that is fixed relative to the desktop panel and extends transversely to a vertical axis and a horizontal axis (Figs. 4-7); and a controller (par. 51) configured to control the motorized lateral feed mechanism.  It would have been obvious to one of ordinary skill in the art to add depth adjusting means, as taught by Mosel, to the structure of Excellentia, in order to increase user convenience by allowing a user to adjust the depth of the desktop without having to move the entire desk structure (as suggested by Mosel).  Hence, Excellentia as modified would teach a desktop actuator comprising: a motorized tilt mechanism (3 of Hsu) configured to pivot the desktop panel about a horizontal axis; and a motorized lateral feed mechanism (400 of Mosel) configured to move the desktop panel along a feed axis; and a controller (i.e., combination of 4 of Hsu & controller of Mosel) configured to control the motorized tilt mechanism and the motorized lateral feed mechanism.  
Regarding claim 2, Excellentia as modified teaches a fixed frame member (17 of Excellentia) attached to a top end of the pedestal (3 of Excellentia); the desktop actuator includes a pivotable frame member (16 of Excellentia) supported by the fixed frame member and configured to rotate about the horizontal axis relative to the fixed frame member; and the desktop panel is connected to the pivotable frame member and moves relative to the fixed frame member with movement of the pivotable frame member (Fig. 7 of Excellentia).  
Claims 3-5 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Excellentia (DE102015102660), Hsu (20170290415) & Mosel (20050275322) in view of Lense (4387942).  
Regarding claim 3, Excellentia as modified teach(es) the structure substantially as claimed, including a motorized lateral feed mechanism (400 of Mosel) and sliding means (25-27 of Excellentia) comprising a first slide (25) attached to the pivotable frame member (16) and aligned substantially parallel to the feed axis; a second slide (26-27) configured to move along the first slide relative to the pivotable frame member; and the desktop panel is connected to the second slide and is configured to move along the feed axis with movement of the second slide (Fig. 8).  Excellentia as modified fail(s) to teach a feed rail & gantry.  However, Lense teaches sliding means (10) comprising a feed rail (26) attached a base; and a gantry (25) configured to move along the feed rail relative to the base and connected to a slideable member (11), thereby allowing the slideable member to move along a feed axis with movement of the gantry (Figs. 11-13).  It would have been obvious to one of ordinary skill in the art to substitute sliding means, ta taught by Lense, for each of the sliding means of Excellentia as modified, in order to facilitate horizontal extension & retraction of the desktop (as suggested by Lense); and because such an outcome would have been a predictable result of such a substitution of one known sliding means for another.  
Regarding claim 4, Excellentia as modified teaches a motorized lateral feed mechanism (400 of Mosel) that comprises a first linear actuator (400 of Mosel) that including a first end (404 of Mosel) having a fixed position relative to the pivotable frame member (16 of Excellentia), and a second end (402 of Mosel) connected to the gantry (25 of Lense), the first linear actuator configured to drive movement of the second end relative to the first end, and movement of the desktop panel along the feed axis (par. 45 of Mosel).
Regarding claim 5, Excellentia as modified teaches a feed rail (26) that comprises opposing channels (29, 29’) extending along a feed axis; and the gantry (25) comprises a panel (31) and a plurality of guide wheels (27, 27’) attached to the panel, each guide wheel being received within one of the channels and having an axis of rotation that is perpendicular to the feed axis (Fig. 6).  
Regarding claim 11, Excellentia as modified teaches a motorized tilt mechanism (3 of Hsu) configured to drive rotation of the pivotable frame member (16 of Excellentia) about the horizontal axis (18 of Excellentia) relative to the fixed frame member (17 of Excellentia).  

    PNG
    media_image1.png
    470
    520
    media_image1.png
    Greyscale

Regarding claim 12, Excellentia as modified teaches a motorized tilt mechanism (3 of Hsu) that comprises a second linear actuator (3 of Hsu) having a first end (A of Hsu in Fig. 3 Annotated) attached to the fixed frame member (17 of Excellentia), and a second end (B of Hsu) connected to the pivotable frame member (16 of Excellentia), the second linear actuator configured to drive relative movement between its first and second ends, and pivot the desktop panel about the horizontal axis (Figs. 3-4 of Hsu).
Regarding claim 13, Excellentia as modified teaches a pivotable connection (18 of Excellentia) joining the fixed (17 of Excellentia) and pivotable (16 of Excellentia) frame members and forming the horizontal axis (18 of Excellentia); the feed rail (26 of Lense) includes opposing first and second ends (Fig. 9 of Lense), the first end of the feed rail connected to the pivotable frame member; and the desk includes a pivotable connection (C of Hsu) at the second end of the feed rail joining the second end of the feed rail to the second end (B of Hsu) of the second linear actuator1 (implied by positioning of 25 in Fig. 8 of Excellentia and B in Figs. 3-4 of Hsu).  
Regarding claim 14, Excellentia as modified teach(es) the structure substantially as claimed, including a pedestal (3 of Excellentia) and a base (6 of Excellentia); but fail(s) to teach a motorized pedestal mechanism.  However, Mosel additionally teaches a motorized pedestal mechanism (par. 42) configured to drive movement of the top end (i.e., upper end of 308) of a pedestal (306, 308) relative along a vertical axis relative to the bottom end (par. 42 and Figs. 4-5), and a controller (par. 51) configured to control the motorized pedestal mechanism to move a desktop panel (200) along the vertical axis relative to the base (Figs. 4-5 and par. 42 & 51).  It would have been obvious to one of ordinary skill in the art to add a motorized pedestal mechanism, as taught in order to add a motorized pedestal mechanism, as taught by Mosel, to the pedestal of Excellentia as modified, increase user comfort by allowing the height of the desktop to be adjusted for users of different heights.  
Claims 6-7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Excellentia (DE102015102660), Hsu (20170290415), Mosel (20050275322) & Lense (4387942) in view of Volker (DE202005018016) & Haase (20210204687).  
Regarding claim 6, Excellentia as modified teach(es) the structure substantially as claimed, including a desktop (2 of Excellentia), a gantry (one of 25 of Lense), and a first linear actuator (400 of Mosel); but fail(s) to teach a housing base or an adaptor.  However, Haase teaches an adaptor (42) connected to a desktop panel (32).  It would have been obvious to one of ordinary skill in the art to add a backing layer, as taught by Haase, to the desktop of Excellentia as modified, in order to provide reinforcement thereto.  Additionally, Volker teaches a housing (14) comprising a housing base (14) configured to move with a desktop (12).  It would have been obvious to one of ordinary skill in the art to add a housing, as taught by Volker, between the adaptor and the gantry & first linear actuator2 of Excellentia as modified, in order to provide additional storage capacity.  Hence, Excellentia as modified would teach a housing (14 of Volker & 42 of Haase) including a housing base (14 of Volker) connected to the gantry (one of 25 of Lense) and the second end (402 of Mosel) of the first linear actuator (400 of Mosel), wherein the housing base is configured to move along the feed axis with movement of the gantry (as in Figs. 11-13 of Lense); and an adaptor (42 of Haase) connected to the desktop panel (2 of Excellentia) and the housing base.
Regarding claim 7, Excellentia as modified teaches the pivotable frame member (16 of Excellentia) that includes one or more guide channels (other of 26 of Lense), and the housing base (14 of Volker) includes one or more guide rails (other of 25 of Lense) each received within one of the one or more guide channels; wherein during movement of the housing base along the feed axis the one or more guide rails slide within the one or more guide channels (implied by Fig. 8 of Excellentia and Figs. 11-13 of Lense).  
Regarding claim 10, Excellentia as modified teaches a gantry (one of 25 of Lense) and the second end (402 of Mosel) of the first linear actuator (400 of Mosel) that are directly connected (implied by footnote 2 above) to the housing base (14 of Volker).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Excellentia (DE102015102660), Hsu (20170290415), Mosel (20050275322), Lense (4387942), Volker (DE202005018016) & Haase (20210204687) in view of Hillis (20070044360).  Excellentia as modified teach(es) the structure substantially as claimed, including a housing base (14 of Volker) and an adaptor (42 of Haase) connected by unspecified connecting means; but fail(s) to teach base & adaptor magnets.  However, Hillis teaches connecting means (22a-b, 24a-b) comprising a plurality of base magnets (22a-b) included in a base (11) and a plurality of adaptor magnets (24a-b) included in an adaptor (14); and magnetic attraction between each of the adaptor magnets and one of the base magnets detachably connects the adaptor to the base (par. 21 & Fig. 2).  It would have been obvious to one of ordinary skill in the art to substitute connecting means, as taught by Hillis, for the connecting means of Excellentia as modified, in order to selectively connect the adaptor to the housing.  
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Excellentia (DE102015102660) in view of Volker (DE202005018016), Haase (20210204687), & Hillis (20070044360).  
Regarding claim 15, Excellentia teach(es) the structure substantially as claimed, including a desk comprising a base (6); a pedestal (3) extending along a vertical axis and having a bottom end attached to the base; and a desktop panel (2) on a holder (4); but fail(s) to teach an adaptor, a housing base, or magnets.  However, Haase teaches an adaptor (42) attached to a desktop panel (32) and including opposing top and bottom sides (Fig. 2).  It would have been obvious to one of ordinary skill in the art to add a backing layer, as taught by Haase, to the desktop of Excellentia, in order to provide reinforcement thereto.  Additionally, Volker teaches a housing (14) comprising a housing base (14) configured to move with a desktop (12).  It would have been obvious to one of ordinary skill in the art to add a housing, as taught by Volker, between the adaptor and holder of Excellentia as modified, in order to provide additional storage capacity.  Hence, Excellentia as modified would teach a housing (14 of Volker & 42 of Haase) comprising a housing base (14 of Volker) and an adaptor (42 of Haase) connected by unspecified connecting means.  Additionally, Hillis teaches connecting means (22a-b, 24a-b) comprising a plurality of base magnets (22a-b) included in a base (11) and a plurality of adaptor magnets (24a-b) included in an adaptor (14); wherein: magnetic attraction between each of the adaptor magnets and the base magnets detachably connects the adaptor and a component atop the adaptor (par. 26) to the base when the adaptor is in a first orientation relative to the base (par. 21 & Fig. 2); and magnetic repulsion between each of the adaptor magnets and the base magnets prevents magnetic attachment of the base to the adaptor when the adaptor is in a second orientation relative to the housing base (implied by Figs. 1-2).  It would have been obvious to one of ordinary skill in the art to substitute connecting means, as taught by Hillis, for the connecting means of Excellentia as modified, in order to selectively connect the adaptor to the housing.  
Regarding claim 16, Excellentia teaches a desktop panel (2) that is a planar member.  Hillis may be broadly viewed as teaching the mounting of magnets (22a-b) on a planar member (26) via the inclusion of a middle layer (24) and an outer layer (25) thereupon upon said planar member.  It would have been obvious to one of ordinary skill in the art to add magnets and a middle & outer layer, as taught by Hillis, to the desktop of Excellentia as modified, in order to allow items to be magnetically attached to the desktop while providing a clean, finished, aesthetically pleasing appearance to the desktop.  Hence, Excellentia as modified would teach a desktop panel (2 of Excellentia and 22a-b & 24-25 of Hillis) that includes opposing top and bottom sides (i.e., upper and lower sides of 25 of Hillis), a top surface on the top side (Fig. 2 of Hillis), and a plurality of desktop magnets (22a-b of Hillis) on the bottom side.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Excellentia (DE102015102660), Volker (DE202005018016), Haase (20210204687), & Hillis (20070044360) in view of Hsu (20170290415) & Mosel (20050275322).  Excellentia as modified teach(es) the structure substantially as claimed, including a desktop panel (2 of Excellentia and 22a-b & 24-25 of Hillis) and a housing (14 of Volker & 42 of Haase); but fail(s) to teach a desktop actuator & a controller.  However, Hsu teaches tilting means (3-4) comprising a motorized tilt mechanism (3) configured to pivot the desktop panel about a horizontal axis; and a controller (4) configured to control the motorized tilt mechanism.  It would have been obvious to one of ordinary skill in the art to add tilting means, as taught by Hsu, to the structure of Excellentia as modified, in order to increase user convenience by allowing a user to set the angle of the desktop panel to be adjusted between horizontal & vertical positions (as suggested by Hsu).  Additionally, Mosel teaches depth adjusting means (400 & control system therefor - see par. 51) comprising a motorized lateral feed mechanism (400) configured to move a desktop panel along a feed axis (Y); and a controller (par. 51) configured to control the motorized lateral feed mechanism.  It would have been obvious to one of ordinary skill in the art to add depth adjusting means, as taught by Mosel, to the structure of Excellentia as modified, in order to increase user convenience by allowing a user to adjust the depth of the desktop without having to move the entire desk structure (as suggested by Mosel).  Hence, Excellentia as modified would teach a motorized tilt mechanism (3 of Hsu) respectively configured to pivot the desktop panel (2 of Excellentia and 22a-b & 24-25 of Hillis) and housing (14 of Volker & 42 of Haase), a motorized lateral feed mechanism (400 of Mosel) configured to move a desktop panel & housing; and a controller (i.e., combination of 4 of Hsu & controller of Mosel) configured to control the motorized tilt mechanism and the motorized lateral feed mechanism.  
Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Excellentia (DE102015102660) in view of Hillis (20070044360).  
Regarding claim 18, Excellentia teach(es) the structure substantially as claimed, including a desktop panel (2) that is a planar member; but fail(s) to teach pockets, magnets, or an accessory component.  However, Hillis teaches the mounting of magnets (22a-b) on a planar member (26) via the inclusion of a panel (24-25) having opposing top (i.e., top of 25) and bottom (i.e., bottom of 24) sides, a top surface (i.e., upper surface of 25) on the top side, a plurality of pockets (i.e., spaces containing 22a-b) formed in the bottom side (Fig. 2), and a plurality of desktop magnets (22a-b) on the bottom side, each desktop magnet received within one of the pockets (Fig. 2); and an accessory component (14) comprising at least one accessory magnet (24a-b), the accessory component configured for attachment to the top surface through magnetic attraction between the at least one accessory magnet and one or more of the at least one desktop magnets (Figs. 1-2 & par. 21).  It would have been obvious to one of ordinary skill in the art to add a panel, magnets, and an accessory component, as taught by Hillis, to the desktop of Excellentia, in order to allow items to be magnetically attached to the desktop while providing a clean, finished, aesthetically pleasing appearance to the desktop.  
Regarding claim 20, Hillis teaches an accessory component (14) that comprises an elongated member (Fig. 2) including a plurality of pockets (i.e., pockets containing 24a-b) formed in a bottom side of the elongated member, wherein each of the at least one accessory magnet (24a-b) is each received within one of the pockets of the elongated member (Fig. 2).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Excellentia (DE102015102660) & Hillis (20070044360) in view of Morgan (5873486).  Excellentia as modified teach(es) the structure substantially as claimed, including a desktop panel (2 of Excellentia and 22a-b & 24-25 of Hillis); but fail(s) to teach an accessory component comprising a cup holder.  However, Morgan teaches an accessory component (1) that comprises a cup holder (1) having a bottom (4, 9) comprising the at least one accessory magnet (10), and a sidewall (2) extending from a perimeter of the bottom.  It would have been obvious to one of ordinary skill in the art to add an accessory component, as taught by Morgan, to the structure of Hillis as modified, in order to provide additional storage capacity for cups, bottles, and other liquid containers.  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Excellentia’s first slide (25) has one end connected (via 15 & 24) to the pivotable frame member (16) and proximal to the pivotable connection joining the fixed (17) and pivotable (16) frame members, and a second end distal from the pivotable connection.  See Fig. 8.  Per the substitution proposed above, Lense’s feed rail (26) would be substituted for this first slide.  And in Hsu, the pivotable connection (C) between the desk (2) and the second end (B) of the second linear actuator (3) is also located at a point distal from a pivotable connection (D) joining fixed (11) and pivotable (E) frame members.   Hence, it is reasonable to conclude that, in the structure of Excellentia as modified, the pivotable connection (C of Hsu) joining the second end of the feed rail (26 of Lense) to the second end (B of Hsu) of the second linear actuator would be located at the second end of the feed rail.  
        2 Volker’s housing (14) is located between a planar member (12) and an actuating/supporting means (16) therefor.  It is therefore reasonable to conclude that, in Excellentia as modified, the housing (14 of Volker) would be located below a planar member (i.e., a desktop (2 of Excellentia) and adaptor (42 of Haase)) and above the actuating means (i.e., the gantry (one of 25 of Lense) and the first linear actuator (400 of Mosel)).